FILED
                            NOT FOR PUBLICATION                              JAN 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EARL HOBBS, an individual,                        No. 12-55793

               Plaintiff - Appellant,             D.C. No. 2:11-cv-05018-SJO-
                                                  AGR
  v.

STATE OF CALIFORNIA; BELMONT                      MEMORANDUM*
SHORES INVESTORS, LLC, a Limited
Liability Company,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Earl Hobbs, an inactive attorney, appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action arising from an attempt to evict

him and the resulting unlawful detainer action. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Hebbe

v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and a dismissal based on res judicata,

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Hobbs’s § 1983 and declaratory relief

claims on the basis of the doctrine of res judicata because those claims were based

on the same primary right asserted in a prior state court action. See Manufactured

Home Cmtys., Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir. 2005) (“To

determine the preclusive effect of a state court judgment federal courts look to state

law. . . . California’s res judicata doctrine is based on a primary rights theory.”

(citation omitted)).

      The district court properly dismissed Hobbs’s claim under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) because Hobbs failed to

allege specific facts showing a pattern of racketeering activity and other required

elements. See Sanford v. MemberWorks, Inc., 625 F.3d 550, 557-58 (9th Cir.

2010) (discussing elements of a RICO claim and particularity requirements of Fed.

R. Civ. P. 9(b)).

      AFFIRMED.




                                            2                                    12-55793